Detailed Action
Claims 1-19 and 31 are pending and examined. Claims 20-30 are cancelled. 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710599510.9, filed on 07/21/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial 
Independent claims 1, 11 and 31 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method determining a new route in a map, comprising: determining one or more candidate motion sequences; determining a new route between the same departure location and the same destination as recited in independent claims 1, 11 and 31. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a computing device”. That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computing device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a computing device does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of obtaining a plurality of original motion sequences and obtaining current route map information. The obtaining steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.   

The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the computing devices are all conventional computing devices with conventional processors and storage devices, and the specification does not provide any indication that the computing device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a 
Dependent claims 2-10 and 12-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-19 and 31 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…which have a same departure location and a same destination…”  in lines 12-13 which is ambiguous. It is not clear the departure location and destination is same among the “one or more candidate motion sequence” OR same as “a departure location and a destination” of the “original motion sequence” recited in line 8. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as same as “a same departure location and a same destination is same as a departure location and a destination of the original motion sequence” by the examiner for the purpose of examination. 
Claims 11 and 31 recite similar languages as claim 1 and are rejected for similar reasons above.
Claims 2-3 and 12-13 recite “if” clauses. It is not clear “if” the conditions are NOT satisfied, what steps the system/method will take. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). The claims are interpreted as “when the conditions are satisfied…” by the examiner for the purpose of examination.
Claim 4 recites “the candidate motion sequence” in line 8 from the bottom and “the one or more matching degrees” in lines 3-4 from bottom, which lack antecedent basis. The determining steps are therefore ambiguous, which renders the method not clear as to how to determine the matching degree. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). 
Claim 14 recites similar languages as claim 4 and are rejected for similar reasons above.
Claim 2-10 and 12-19 are rejected by virtue of the dependency on the previously rejected claims. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6, 9, 11-13, 16 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US20070073480, hereinafter Singh).
As to claims 1, 11 and 31, Singh teaches a system, a method and a non-transitory computer readable medium for determining a new route in a map, comprising: 
at least one storage device including a set of instructions (See at least Singh, claim 33); 
at least one processor in communication with the at least one storage device medium, wherein when executing the set of instructions (See at least Singh, claim 33), the at least one processor is directed to cause the system to: 
obtain a plurality of original motion sequences, each of the plurality of original motion sequences including a departure location and a destination (See at least Singh, para 0035 for the candidate routes and retrieved routes, Fig. 3, step 206 and Fig. 5); 
obtain current route map information corresponding to the plurality of original motion sequences (See at least Singh, para 0025 for map information about street maps in the areas of relevance); 
determine, from the plurality of original motion sequences, one or more candidate motion sequences, which have a same departure location and a same destination but being different from the current route map information (See at least Singh, para 0033 for generating one or more candidate routes, Fig. 5 for candidate routes and retrieved routes having same origin region and destination region and different map information); and 
determine a new route between the same departure location and the same destination based on the one or more candidate motion sequences (See at least Singh, para 37, selecting route having highest assigned weight, Fig. 3).
As to claims 2 and 12, Singh teaches the system of claim 1 and the method of claim 11, wherein if the one or more candidate motion sequences are a multiple of candidate motion sequences, to determine the new route between the same departure location and the same destination based on the one or more candidate motion sequences, the at least one processor is directed to cause the system to: 
for each of the multiple of candidate motion sequences, determine an overlapping degree between the each of the multiple of candidate motion sequences and remaining of the multiple of candidate motion sequences (see at least Singh, para 0035-0036 for weight based on overlapping); 
determine, as an effective motion sequence, any one of the multiple of candidate motion sequences having the overlapping degree larger than or equal to an overlapping threshold (see at least Singh, para 0036-0037 for an overlapping user route, i.e. overlapping degree larger than zero); and
determine the new route between the same departure location and same destination based on the effective motion sequence (see at least Singh, para 0037 selected route).
As to claims 3 and 13, Singh teaches the system of claim 2 and the method of claim 13, wherein if there are a multiple of effective motion sequences, to determine the new route between the same departure location and the same destination based on the one or more candidate motion sequences, the at least one processor is directed to cause the system to: 
determine a target motion sequence based on the multiple of effective motion sequences (see at least Singh, para 0037 for selecting route with highest weight); and 
see at least Singh, para 0037 for transmitting route to user navigation device, i.e. selecting a route).
As to claims 6 and 16, Singh teaches the system of claim 1 and the method of claim 11, wherein a speed relating to each of the one or more candidate motion sequences is greater than a speed threshold (see at least Singh, para 0032-0033 for recommendation of a route and the candidate routes and retrieved routes, i.e. speed for each route greater or equal to zero).
As to claim 9, Singh teaches the system of claim 1, wherein each of the plurality of original motion sequences includes data points each of which is associated with a location of a user at a time point (see at least Singh, para 0015 for user navigation system).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Oumi (US20070005240, hereinafter Oumi).
As to claims 4 and 14, Singh teaches the system of claim 2 and the method of claim 12. 
Singh does not teach wherein to determine, for each of the multiple of candidate motion sequences, the overlapping degree between the each of multiple of candidate motion sequences and the remaining of the multiple of candidate motion sequences, the at least one processor is directed to cause the system to: 
determine one or more geographic lines, corresponding to the multiple of candidate motion sequences, wherein each of the one or more geographic lines has a first geographic coordinate; 
determine intersections between the multiple of candidate motion sequences and the one or more first geographic lines, wherein each of the intersections has the first geographic coordinate and a second geographic coordinate; 
for each of the multiple of candidate motion sequences, 

determine, corresponding to the difference, a matching degree between the candidate motion sequence and each of the remaining of the multiple of candidate motion sequences, wherein a sum of the one or more matching degrees is the overlapping degree between the candidate motion sequence and the remaining of the multiple of candidate motion sequences.
	However, in the same field of endeavor, Oumi teaches determining similarity between two routes by calculating accumulated difference of Y coordinates corresponding to the points having the same X coordinates and choose route having the highest similarity (see at least Oumi, para 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Singh to include determining one or more geographic lines, corresponding to the multiple of candidate motion sequences, wherein each of the one or more geographic lines has a first geographic coordinate; determining intersections between the multiple of candidate motion sequences and the one or more first geographic lines, wherein each of the intersections has the first geographic coordinate and a second geographic coordinate; for each of the multiple of candidate motion sequences, determining a difference, on each of the one or more geographic lines, between the second geographic coordinates of the candidate motion sequence and each of the remaining of the multiple of candidate motion sequences; and determining, corresponding to the difference, a matching degree between the candidate motion sequence and each of the remaining of the see at least Oumi, para 0077).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Oumi as applied to claim 4, and further in view of RS (US9842274, hereinafter RS).
As to claims 5 and 15, Singh in view of Oumi teaches the system of claim 4 and the method of claim 14.
Singh modified by Oumi does not teach wherein to determine, for each of the multiple of candidate motion sequences, the overlapping degree between the each of multiple of candidate motion sequences and the remaining of the multiple of candidate motion sequences, the at least one processor is further directed to cause the system to: 
designate the matching degree as 1 in response to the difference equal to or less than a difference threshold, otherwise as 0.
However, in the same field of endeavor, RS teaches computing an overlap score and if the score is greater that a threshold, the relevance value is 1, otherwise 0 (see at least RS, col 3, lines 3-16, higher level of overlapping is equivalent to less difference).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Singh to include determining, for each of the multiple of candidate motion sequences, the overlapping degree between the each of multiple of candidate motion sequences and the remaining of the multiple of candidate motion sequences, the at least one processor is further directed to cause the system to: designate the matching degree as 1 in response to the difference equal to or less than a difference threshold, .  
Claims 7-8, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Kadous (US20150153183, hereinafter Kadous).
As to claims 7 and 17	, Singh teaches the system of claim 1 and the method of claim 11.
Singh does not teach wherein when executing the set of instructions, the at least one processor is further directed to cause the system to correct an address corresponding to the departure locations and/or the destinations before the one or more candidate motion sequences are determined.
	However, in the same field of endeavor, Kadous teaches correcting road names, building address ranges (see at least Kadous, para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Singh to include causing the system to correct an address corresponding to the departure locations and/or the destinations before the one or more candidate motion sequences are determined as taught by Kadous to ensure correct map data (see at least Kadous, para 0007).  
As to claims 8 and 18, Singh teaches the system of claim 1 and the method of claim 11. 
Singh further teaches wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: 
obtain one or more original route segments (see at least Singh, para 0032-0037); 
determine one or more candidate routes from the one or more original routes, wherein the one or more candidate route are different from any route included in the current route map information (see at least Singh, para 0032-0037); 
see at least Singh, para 0032-0037); and 
add the target route to the current route map information (see at least Singh, para 0032-0037).
Kadous further teaches obtaining one or more original route names (see at least Kadous, para 0083, para 0021); 
determine route names for the road segments (see at least Kadous, para 0083, para 0021).
See claim 7 above for rationale supporting obviousness, motivation and reasons to combine. 
As to claim10, Singh teaches the system of claim 1.
Kadous further teaches wherein the current route map information includes locations and names of a plurality of routes in a map (see at least Kadous, para 0021-22, para 0083). 
See claim 7 above for rationale supporting obviousness, motivation and reasons to combine. 
	As to claim 19, Singh teaches the method of claim 11, wherein each of the plurality of original motion sequences includes data points each of which is associated with a location of a user at a time point (see at least Singh, para 0015); or the current route map information includes locations and names of a plurality of routes in a map (see at least Kadous, para 0021-0022).
See claim 7 above for rationale supporting obviousness, motivation and reasons to combine. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667